ORDER

Appellants move to postpone oral argument. Appellees cross-move to dismiss based on the district court’s entry on May 18, 2001 of final judgment in the underlying case.
Upon consideration thereof,
IT IS ORDERED THAT:
(1) This appeal is removed from the June argument calendar, and is dismissed without prejudice to the parties’ raising of these issues in the noticed appeal (filed May 21, 2001) from the district court’s final judgment entered on May 18, 2001. Should the parties choose to raise any of those issues, they should be included in the briefing for the appeal of the May 18, 2001 judgment. The briefs already on file shall not be considered in such further proceedings.
*822(2) Appellants’ motion to postpone and appellees’ cross-motion to dismiss are dismissed as moot.
(3) Appellants’ brief is due within 60 days of the date of this order. The due dates of the remaining briefs shall be computed in accordance with Fed. Cir. R. 31(a).